DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to teach or render obvious: a multi fire clip device having a plurality of clips in a shaft, a shuttle body longitudinally movable on the shaft, a snare connected to the shuttle body and a snare extension slide: movably disposed with respect to the shuttle body along a given extent, the given extent defining a slide distance and a distal end; and operatively connected to the snare to extend at least the distal snare portion distally along an extent having a length that is at least equal to the slide distance responsive to movement of the snare extension slide up to the distal end of the given extent, and, with that extension, through the lateral opening from the environment into the interior, through the distal shaft portion, and through the distal end opening. The closest prior art references including Dana et al. (US 2003/0109891 A1) and Shikhman et al. (US 2012/0053599 A1). Dana teaches of a shuttle 90 connected to a snare 95 (see fig. 1) but fails to teach a snare extension slide movably disposed with respect to the shuttle body along a given extent. Shikhman teaches of a shuttle 674 connected to a snare 678 (see fig. 30B) but fails to teach a snare extension slide movably disposed with respect to the shuttle body along a given extent, the given extent defining a slide distance and a distal end; and operatively connected to the snare to extend at least the distal snare portion distally along an extent having a length that is at least equal to the slide distance responsive to movement of the snare extension slide up to the distal end of the given extent, and, with that extension, through the lateral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771